DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 10/24/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
In reference to claim 1, in line 6 it is suggested to amend “a valve” to “the valve” and in line 7 amend “a valve” to “the valve”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
In reference to claim 4, in line 3 it is suggested to amend “the thickness” to “a thickness”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation "adapted to be disposed" is recited in line 6, it is unclear what is meant by "adapted" or how the layer must be modified to be considered "adapted to" be disposed over a surface of a housing. For the purpose of compact prosecution, "adapted to" will be interpreted as the layer can be applied to a surface of a housing. It is advised to amend "adopted to be" to "is".
Regarding dependent claims 2-6, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cornog et al. (US 6,605,818) (Cornog) taken in view of evidence by Melting Point and Density: 3 Facts You Should Know (Acharya).
The examiner has provided the non-patent literature document, Acharya. The citation of prior art in the rejection refers to the provided document.
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claims 1 and 4, Cornog discloses a protective coating overlaying a fabricated housing (col. 1, lines 66-67). The protective coating comprises at least one ionizing radiation protective material selected from the group consisting of a neutron-shielding material, a "gamma-ray/X-ray" shielding material, and a capture gamma-ray suppression material (col. 2, lines 13-17) (corresponding to a radiation shielding overlay). The protective coating serves as a barrier to protect the article against radiation from external sources, wherein a thickness of the protective coating overlaying the outside surface of the housing exceed 0.020 inches (col. 3, lines 55-57; col. 2, lines 28-29) (corresponding to the layer blocks radiation from reaching a component disposed within the housing; the layer increasing a radiation resistance of a material of the surface of the housing and the thickness of the surface of the housing).
Cornog further teaches the protective coating comprises the ionizing radiation protective material (i.e., second material) is mixed with a metal (i.e., base material) that is not an ionizing radiation protective material, in which the ionizing radiation protective material embedded in its deposited state (col. 4, lines 33-37) (corresponding to a layer including a base material and a second material infused within the base material). The ionizing radiation protective material can include iron and copper as a neutron-shielding material, tungsten, hafnium, tantalum and lead as a gamma-ray/X-ray shielding material and boron and lithium as a gamma-ray suppression material (col. 4, lines 19-23).
Given that Cornog discloses the ionizing radiation protective material that overlaps the presently claimed second material, including tantalum or tungsten, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use tungsten or tantalum as the ionizing radiation protective material, which is both disclosed by Cornog and encompassed within the scope of the present claims (corresponding to the second material includes one of tantalum or tungsten).
Cornog further teaches the ionizing radiation protective material (i.e., second material) has a high melting point and is mixed with a lower melting point metal (i.e., base material) (col. 4, lines 37-40). Thus, it is clear the ionizing radiation protective material has a higher density than a density of the metal, as evidence by Acharya, which discloses density is directly proportional to the melting point (p. 6) (corresponding to the base material having a first density and the second material having a second density higher than the first density).
Given that the protective coating of Cornog is substantially identical to the present claimed layer in composition and structure, it is clear that the ionizing radiation protective material would inherently increase a density of the protective coating.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
While there is no disclosure the protective coating of Cornog is for a "valve controller" or "valve assembly" and the housing is of  a "valve controller" or "valve assembly", as presently claimed. However, the recitation in the claims that the overlay is “for a valve controller or a valve assembly” and the housing is of a "valve controller" or "valve assembly" is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Cornog disclose the protective coating as presently claimed, it is clear that the protective coating of Cornog would be capable of performing the intended use, i.e. for a valve controller or valve assembly, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cornog as applied to claim 1 above, and further in view of Jennett et al. (US 2017/0175234) (Jennett).
In reference to claims 2-5, Cornog discloses the limitations of claim 1, as discussed above. Cornog discloses multiple layers of different ionizing radiation protective materials form the protective coating (col. 2, lines 24-25) (corresponding to a first layer; a second layer and a third layer).
	Cornog does not explicitly disclose the second layer including the base material only and a third layer including the base material and the second material infused within the base material or the base material includes one of a metal binder or stainless steel material, and the second material includes one of a plurality of ceramic particle, a plurality of particles of tantalum or a plurality of tungsten, as presently claimed. 
Jennett discloses a heavy metal parts for use in absorption or blocking of radiation ([0002]). The heavy metal part including a plurality of metal particles formed of a first metal and a metal matrix that is a continuous phase of a mixture of the first metal and a second metal having a lesser density than the first metal ([0005]). The first metal is tungsten and the particle is pure tungsten particle ([0033]) (corresponding to the second material includes one of tungsten; the second material includes a plurality of particles of tungsten). The second metal is nickel and iron is added to the tungsten nickel system ([0033]; [0036]).
Jennett teaches the dense particles are dispersed throughout the metal matrix and the second metal is the primary matrix constituent ([0031]) (corresponding to the base material includes a metal binder). The tungsten and nickel allows the material in the melted matrix to stay together in adverse conditions, such as in high impact or dynamic load applications ([0043]).
In light of the motivation of Jennett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the matrix material including tungsten particles dispersed in a metal matrix of nickel, tungsten and iron as a layer of the protective coating of Cornog, in order to provide a layer that blocks radiation and won’t shatter in an environment that subjects the housing to high dynamic loads.
Cornog in view of Jennett discloses at least one article enclosed with the housing having the protective coating overlaying the outside surface with a thickness exceeding 0.020 inches, wherein the protective coating serves as a barrier to protect the article against radiation from external surfaces (Cornog, col. 3, lines 34-57; col. 2, lines 28-29) (corresponding to the layer increasing a radiation resistance of a material of the surface of the housing and the thickness of the surface of the housing).
Given that Cornog in view of Jennet discloses the multiple layers of different ionizing radiation protective materials that overlaps the presently claimed first layer, second layer and third layer, including the first subcoating comprising a gamma-ray/X-ray shielding material including nickel, tungsten and iron, a second subcoating comprising a neutron-shielding material including iron which can be substantially pure iron and a third subcoating comprising the gamma-ray/X-ray shielding material including nickel, tungsten and iron (Cornog, col. 4, lines 19-29, 49-52), it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the first subcoating, second subcoating and third subcoating to form the protective coating, which is both disclosed by Cornog in view of Jennet and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cornog as applied to claim 1 above, and further in view of Singh et al. (US 2016/0256928) (Singh).
In reference to claims 5 and 6, Cornog discloses the limitations of claim 1, as discussed above. 
	Cornog does not explicitly disclose the second material includes a plurality of ceramic particles, as presently claimed. 
Singh discloses a composite material comprising a metal matrix and alloying elements, such as ceramic particles, are used in shielding neutron radiation in connection with nuclear reactors ([0002]). Singh further discloses a powder blend comprising a first component comprising a blend of a first metal particles and a first ceramic particle; and a second component comprising a reinforcing chip, the reinforcing chip comprising a second ceramic particle homogeneously dispersed within a chip metal matrix ([0003]; [0034]) (corresponding to the base material includes one of a metal binder and the second material includes a plurality of ceramic particles). The first metal particles and chip metal matrix are the same specific metal and the first ceramic particle is the same as the second ceramic particle ([0041]). Singh teaches the first metal particle is a steel particle and the first ceramic particle is tungsten carbide ([0024]; [0033]).
In light of the motivation of Singh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the powder blend as the material of the protective coating of Cornog, in order to provide a neutron shielding protective coating and thereby arriving at the presently claimed invention.

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Borah et al. (US 2007/0005159) (Borah) in view of Cornog taken in view of evidence by Acharya.
In reference to claims 7-8 and 12, Borah discloses digital valve controllers for controlling valves and/or valve actuators ([0003]) (corresponding to a valve controller). The device for controlling the actuator is provided in a housing having an outer surface and having an opening sealed by a door, the door having an outer surface ([0008]; [0009]) (corresponding to a housing having an exterior surface; a cover coupled to the housing and having an exterior surface, the cover and the housing forming an enclosure). A controller is mounted within the housing ([0008]) (corresponding to a component disposed within the housing). The controller is an electronic component ([0040]).
Borah does not explicitly disclose a radiation shielding overlay disposed on the exterior surface of the housing, as presently claimed. 
Cornog discloses a protective coating overlaying a fabricated housing, the housing enclosing an electronic component (col. 1, lines 66-67; col. 2, lines 47-52). The protective coating comprises at least one ionizing radiation protective material selected from the group consisting of a neutron-shielding material, a "gamma-ray/X-ray" shielding material, and a capture gamma-ray suppression material (col. 2, lines 13-17) (corresponding to a radiation shielding overlay). 
The housing enclosing the article includes a base and a lid, wherein the protective coating overlies all of the outer surface of the housing (col. 3, lines 53-54) (corresponding to a radiation shielding overlay disposed on the external surface of the housing; a cover coupled to the housing and having an exterior surface, the cover and the housing forming an enclosure, and the radiation shielding overlay is disposed on the exterior surface of the cover, preventing radiation from reaching an electronic component disposed within the enclosure).
Cornog further teaches the protective coating comprises the ionizing radiation protective material (i.e., second material) mixed with a metal (i.e., metallic base material) that is not an ionizing radiation protective material, in which the ionizing radiation protective material embedded in its deposited state (col. 4, lines 33-37) (corresponding to a layer including a metallic base material and a second material infused within the metallic base material). The ionizing radiation protective material includes a gamma-ray/X-ray shielding material of tungsten or tantalum (col. 4, lines 19-23) (corresponding to the second material comprises one of tantalum or tungsten, increasing a radiation resistance of a material of the external surface of the housing).
Cornog further teaches the ionizing radiation protective material (i.e., second material) has a high melting point and is mixed with a lower melting point metal (i.e., base material) (col. 4, lines 37-40). Thus, it is clear the ionizing radiation protective material has a higher density than a density of the metal, as evidence by Acharya, which discloses density is directly proportional to the melting point (p. 6) (corresponding to the base material having a first density and the second material having a second density higher than the first density).
Given that the protective coating of Cornog is substantially identical to the present claimed layer in composition and structure, it is clear that the ionizing radiation protective material would inherently increase a density of the protective coating.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In light of the motivation of Cornog, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include the protective coating on the exterior surface of the housing of Borah, in order to provide a barrier to protect the device against radiation from external sources.
In reference to claim 9, Borah in view of Cornog discloses the limitations of claim 7, as discussed above. Given that the housing of Borah in view of Cornog is a three-dimensional object, is clear the housing will have a x, y and z-axis (corresponding to a lateral X-axis, a longitudinal y-axis, and a z-axis perpendicular to both the lateral X-axis and the longitudinal Y-axis). Cornog  discloses the protective coating serves as a barrier to protect the article against radiation from external sources, wherein the thickness of the protective coating overlaying the outside surface of the housing exceed 0.020 inches (Cornog, col. 3, lines 55-57; col. 2, lines 28-29) (corresponding to the radiation shielding overlay penetrating throughout one or more of the housing and the cover along the Z-axis).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Borah in view of Cornog as applied to claim 7 above, and further in view of Jennett.
In reference to claims 10-13, Borah in view of Cornog discloses the limitation of claim 7, as discussed above. Borah in view of Cornog discloses multiple layers of different ionizing radiation protective materials form the protective coating (Cornog, col. 2, lines 24-25) (corresponding to a first layer; a second layer and a third layer).
	Borah in view of Cornog does not explicitly disclose the second layer including the base material only and a third layer including the base material and the second material infused within the base material or the base material includes one of a metal binder or stainless steel material, and the second material includes one of a plurality of ceramic particle, a plurality of particles of tantalum or a plurality of tungsten, as presently claimed. 
Jennett discloses a heavy metal parts for use in absorption or blocking of radiation ([0002]). The heavy metal part including a plurality of metal particles formed of a first metal and a metal matrix that is a continuous phase of a mixture of the first metal and a second metal having a lesser density than the first metal ([0005]). The first metal is tungsten and the particle is pure tungsten particle ([0033]) (corresponding to the second material includes one of tungsten; the second material includes a plurality of particles of tungsten). The second metal is nickel, wherein iron is added to the tungsten nickel system ([0033]; [0036]).
Jennett teaches the dense particles are dispersed throughout the metal matrix and the second metal is the primary matrix constituent ([0031]) (corresponding to the base material includes a metal binder). The tungsten and nickel allows the material in the melted matrix to stay together in adverse conditions, such as in high impact or dynamic load applications ([0043]).
In light of the motivation of Jennett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the matrix material including tungsten particles dispersed in a metal matrix of nickel, tungsten and iron as a layer of the protective coating of Borah in view of Cornog, in order to provide a layer that blocks radiation and won’t shatter in an environment that subjects the housing to high dynamic loads.
Borah in view of Cornog and Jennett discloses the protective coating serves as a barrier to protect the article against radiation from external surfaces (Cornog, col. 3, lines 34-57; col. 2, lines 28-29) (corresponding to the layer increasing a radiation resistance of a material of the external surface of the housing).
Given that Borah in view of Cornog and Jennet discloses the multiple layers of different ionizing radiation protective materials that overlaps the presently claimed first layer, second layer and third layer, including the first subcoating comprising a gamma-ray/X-ray shielding material including nickel, tungsten and iron, a second subcoating comprising a neutron-shielding material including iron which can be substantially pure iron and a third subcoating comprising the gamma-ray/X-ray shielding material including nickel, tungsten and iron (Cornog, col. 4, lines 19-29, 49-52), it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the first subcoating, second subcoating and third subcoating to form the protective coating, which is both disclosed by Borah in view of Cornog and Jennet and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon, namely Featherby et al. (US 2003/0025089), is considered pertinent to applicant’s disclosure. However, the rejection using this reference would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784